Affirmed and Memorandum Opinion filed August 21, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00657-CR

                    DANIEL MARRITT STALEY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                        Trial Court Cause No. 08-04858

                       MEMORANDUM OPINION

      Appellant raises nine issues in this appeal from an adjudication proceeding.
Broadly speaking, he asks us to consider whether the trial court erred by
(a) denying a motion for new trial, (b) failing to take appropriate measures for the
consideration of his disability, (c) interfering with the plea-bargaining process, and
(d) ordering the payment of administrative fees. Finding no error, we overrule each
of appellant’s issues and affirm the trial court’s judgment.
                                 BACKGROUND

      The facts of this case involve two different trial causes, but the appeal is
limited to just one. In cause number 08-04858, which is the focus of this appeal,
appellant was indicted for assault on a public servant. The incident allegedly
occurred in 2008, and appellant pleaded no contest to the offense as charged. The
trial court deferred an adjudication of guilt and placed him on community
supervision for a period of six years.

      In 2013, the State moved to adjudicate appellant’s guilt, alleging that he had
violated the terms of his community supervision by assaulting his own mother.
Based on that same factual allegation, the State filed a separate indictment in cause
number 13-16365, charging appellant with aggravated assault. Appellant pleaded
true in response to the motion to adjudicate, and the trial court sentenced him to ten
years’ imprisonment. In the other cause, appellant pleaded guilty to aggravated
assault and received a plea-bargained sentence of six years’ imprisonment.

      Appellant filed a motion for new trial, asserting that he was actually
innocent of the aggravated assault against his mother. Appellant argued that he was
suffering from a seizure at the time of the assault, which negated the requisite mens
rea. Appellant requested an arrest of judgment in the assault case and a new trial on
the motion to adjudicate. After conducting a single evidentiary hearing applicable
to both cause numbers, the trial court denied the motion in its entirety.

                          MOTION FOR NEW TRIAL

      In multiple issues, appellant contends that the trial court erred by denying his
motion for new trial. We review the trial court’s denial of a motion for new trial for
an abuse of discretion. See Salazar v. State, 38 S.W.3d 141, 148 (Tex. Crim. App.
2001). A trial court abuses its discretion when no reasonable view of the record


                                          2
could support its decision. See McQuarrie v. State, 380 S.W.3d 145, 150 (Tex.
Crim. App. 2012). As a reviewing court, we may not substitute our judgment for
that of the trial court; instead, we may only determine whether the trial court’s
decision was arbitrary or unreasonable. See Holden v. State, 201 S.W.3d 761, 763
(Tex. Crim. App. 2006). We consider the evidence in the light most favorable to
the trial court’s ruling and presume that the court made all reasonable fact findings
against the losing party and in favor of the prevailing party. See Colyer v. State,
428 S.W.3d 117, 122 (Tex. Crim. App. 2014).

      During the hearing on the motion for new trial, appellant’s mother testified
that her son had a history of mental illness and that he did not intentionally assault
her as the Stated had alleged. On the day of the alleged assault, the mother asserted
that she was sitting in the kitchen having breakfast when appellant came running
down the hall, screaming that “the sky was crackling.” When appellant entered the
kitchen, he experienced a grand mal seizure, causing him to move uncontrollably,
foam at the mouth, and urinate on himself. The mother testified that appellant
knocked over the table, which caused her to fall backwards in her chair. The
mother said that she was injured by falling glassware in the process.

      An officer with the Beaumont Police Department testified that he was
dispatched to the scene after a neighbor reported that the mother had just run out of
her home yelling, “Call the police. My son just assaulted me.” When the officer
arrived at the home, he saw appellant walking calmly in the front yard. The officer
interviewed the mother, who had a small cut on her chin and the bridge of her
nose. The mother explained the situation and said there had been no assault. The
officer left, having determined that no crime had been committed.

      Later that day, the mother drove from her home in Beaumont to a hospital in
Port Arthur, complaining of chest pains. Doctors there determined that she was

                                          3
having a gallbladder attack. During one of the mother’s examinations, a nurse
came to believe that the mother might have been stabbed. The hospital reported the
possible stabbing to local police, and an officer from the Port Arthur Police
Department came to the hospital to interview the mother. The Port Arthur officer
testified that the mother did not want to talk to police, but that she eventually
admitted that appellant may have stabbed her with a knife while he was having his
seizure.

      To follow up on his earlier investigation, the Beaumont officer was also
dispatched to the hospital. The Beaumont officer opined that it was unusual for the
mother to have driven to Port Arthur when closer hospitals were available in
Beaumont. The mother explained that she chose the Port Arthur hospital because it
had shorter wait times and she was pleased with the treatment her grandson had
received there on an earlier occasion. The mother denied going to Port Arthur as a
means of avoiding the Beaumont police.

      The Beaumont officer testified that he found appellant waiting in the
hospital lobby after arriving in Port Arthur. The Beaumont officer placed appellant
in handcuffs, read him his rights, and conducted a brief investigation at the
hospital. According to the Beaumont officer, appellant made the following
confession: “I got in an argument with my mama, pushed her on the ground,
stomped her in the head a few times, and stabbed her with a knife.”

      The trial court found that appellant had failed to demonstrate that he was
actually innocent of assaulting his mother. We conclude that this finding is
supported by the evidence. The trial court heard testimony from the Beaumont
officer that appellant had admitted to assaulting his mother. This testimony was
also corroborated by the Port Arthur officer, who said that the mother admitted that
appellant might have used a knife to stab her. Even though the mother denied the

                                         4
occurrence of an assault, the trial court was free to disbelieve her testimony and
determine instead that she was merely trying to protect her son from conviction.
The court did not abuse its discretion by denying the motion for new trial. See
Tollett v. State, 799 S.W.2d 256, 259 (Tex. Crim. App. 1990) (a court does not
abuse its discretion when its decision is based on conflicting evidence).

                             DISABILITY CLAIMS

A.    Competency Trial

      In his first of two disability claims, appellant argues that he was incompetent
to enter a plea of true and that the trial court erred by failing to conduct a formal
competency trial. We begin our analysis with an overview of the statutory scheme
relating to competency trials.

      A defendant is incompetent to stand trial if he lacks a sufficient present
ability to consult with his attorney with a reasonable degree of rational
understanding, or if he lacks a rational as well as a factual understanding of the
proceedings against him. See Tex. Code Crim. Proc. art. 46B.003(a). Any party
may suggest that a defendant is incompetent, including the court on its own
motion. See id. art. 46B.004(a). Upon a suggestion of incompetency, the court
must determine by informal inquiry whether there is some evidence from any
source that would support a finding of incompetency. See id. art. 46B.004(c). In
making this determination, the court must consider only the evidence tending to
show incompetency, “putting aside all competing indications of competency, to
find whether there is some evidence, a quantity more than none or a scintilla, that
rationally may lead to a conclusion of incompetency.” See Ex parte LaHood, 401
S.W.3d 45, 52–53 (Tex. Crim. App. 2013) (citing Sisco v. State, 599 S.W.2d 607,
613 (Tex. Crim. App. [Panel Op.] 1980)). If the court makes such a determination


                                          5
after the informal inquiry, then it must conduct a formal competency trial. See Tex.
Code Crim. Proc. art. 46B.005(a)–(b).

      The trial court in this case conducted an initial inquiry into appellant’s
competency to stand trial when it referred appellant to a psychiatrist. The
psychiatrist conducted her examination and filed her reports within three weeks of
appellant’s adjudication proceeding. The psychiatrist diagnosed appellant with
“psychosis, not otherwise specified.” Despite this mental disease, the psychiatrist
opined that appellant was competent to stand trial and that he did not suffer from
an impairment that would impact his capacity to engage with trial counsel.

      The psychiatrist explained that her finding of competency was based on
several factors. The first factor referred to the results of a standardized competency
test, for which appellant had received a passing score. Appellant was able to
discern the locations and identities of courtroom participants, such as the judge,
jury, and attorneys. Appellant was also able to answer basic questions regarding
court personnel and procedure, such as the roles of each of the participants. When
appellant was asked about how he could aid his attorney in his own defense,
appellant stated, “Tell him the truth about what happened the day the event
happened.”

      The competency test also included a hypothetical scenario about a man who
had robbed a convenience store. Appellant correctly identified what information
the man should tell his attorney in preparation for his upcoming trial. Based on
appellant’s responses, the psychiatrist found that appellant “had the ability to
comprehend questions asked of him, follow instructions, and provide historical
information.” He was also “able to relate to the examiner in a rational and
controlled manner.”



                                          6
      Among the other factors that were considered, the psychiatrist noted that
appellant rationally understood the charges against him. Appellant was able to
describe the events of the alleged assault, and he knew the potential consequences
of the pending criminal proceedings. The psychiatrist further found that appellant
was able to reason logically and testify if he so chose.

      The trial court opened the adjudication proceeding by immediately referring
to the psychiatrist’s reports. The court stated, “Let the record reflect that I have had
[the psychiatrist] look at Mr. Staley and we have done a sanity report and a mental
illness report. He is not mentally ill, and he is competent to stand trial, if my
memory is right.” The trial court may have been mistaken on the question of
mental illness, but neither side objected. Both the prosecutor and defense counsel
appeared to agree with the trial court’s overall assessment on competency. There
was no additional request for a formal competency trial.

      Appellant argues that he was entitled to a competency trial because the
record showed that he suffered from several handicaps, including psychosis,
epilepsy, and other conditions raising a “suggestion” of incompetency. Appellant
invokes the incorrect legal standard. A suggestion of incompetency is sufficient to
trigger an informal inquiry, but not a formal competency trial. See id. art.
46B.004(c-1). The fact that a defendant may be mentally ill does not show that he
is incompetent or deserving of a competency trial. See Moore v. State, 999 S.W.2d
385, 395 (Tex. Crim. App. 1999) (“Evidence of mental impairment alone does not
require that a special jury be empaneled where no evidence indicates that a
defendant is incapable of consulting with counsel or understanding the proceedings
against him.”).

      As stated above, the trial court’s informal inquiry must yield “some evidence
from any source” that the defendant is incompetent before the court is required to

                                           7
conduct a competency trial. See Tex. Code Crim. Proc. art. 46B.004(c); id. art.
46B.005(a)–(b). The trial court’s inquiry did not yield any such evidence here, and
appellant did not produce any other evidence before the adjudication proceeding.
Based on the psychiatrist’s finding that appellant was competent to stand trial, we
conclude that the trial court did not err by failing to conduct a formal competency
trial. See Turner v. State, 422 S.W.3d 676, 693 (Tex. Crim. App. 2013) (finding no
fault in the trial court’s failure to conduct a formal competency trial following the
initial evaluations of a psychologist and a psychiatrist, who both deemed the
defendant to be competent, and where no request for a competency trial had yet
been made); Rodriguez v. State, 816 S.W.2d 493, 495 (Tex. App.—Waco 1991,
pet. ref’d) (when a psychiatrist and a psychologist both conclude that the defendant
is competent to stand trial, there is no indication, without additional evidence,
demonstrating that the defendant’s competency should be put in issue in a formal
competency trial).

B.    Facilitator

      Appellant argues next that the trial court erred by failing to appoint a
facilitator who would “explain the proceedings to him” and make him “feel less
confused.” Appellant asserts that the appointment of such a facilitator was
mandatory under both the Americans with Disabilities Act (the “Act”) and the
Supreme Court’s decision in Pennsylvania Department of Corrections v. Yeskey,
524 U.S. 206 (1998). Appellant has not cited to any provision from the Act
requiring such appointments, and the Yeskey case holds only that inmates in state
prisons are covered by the Act, not that they are entitled to special facilitators
during their criminal prosecutions.

      Appellant received court-appointed counsel throughout the course of his
proceedings. Defense counsel was available to appellant to explain the proceedings

                                         8
and clarify any points that may have been confusing. In this function, defense
counsel served as appellant’s “facilitator.” Appellant has not shown that the trial
court reversibly erred by running afoul of the Act or by failing to appoint anyone
else in addition to his lawyer.

                                  PLEA BARGAINING

      In his next two issues, appellant contends that the trial court improperly
interfered with the plea-bargaining process. Appellant’s arguments focus
exclusively on events arising in cause number 13-16365, which related to
appellant’s guilty plea for aggravated assault, not his adjudication of guilt for
assault on a public servant.

      According to appellant, the plea hearing in cause number 13-16365 occurred
on the same day as the adjudication proceeding in cause number 08-04858, but
later in the afternoon. The transcript from the plea hearing has not been included in
our record.

      We know from our research that appellant filed a notice of appeal in cause
number 13-16365. We previously dismissed that appeal, however, because the trial
court entered a certification that appellant had no right of appeal in that case. See
Staley v. State, No. 14-13-00658-CR, 2013 WL 4816441, at *1 (Tex. App.—
Houston [14th Dist.] Sept. 10, 2013, no pet.) (mem. op., not designated for
publication). We will not reopen any issues arising out of cause number 13-16365
through an appeal in cause number 08-04858. Accordingly, we decline to address
appellant’s complaints that the trial court improperly interfered with the plea-
bargaining process.




                                         9
                            ADMINISTRATIVE FEES

      In his final two issues, appellant asserts that the trial court erred by assessing
administrative fees against him without orally pronouncing those fees at the time
of sentencing. The total administrative balance included $300 in supervision fees,
$619 in court costs, and $376.84 in other fees denoted as “BMT CS” and “PRE-
PSI.” The trial court’s judgment adjudicating guilt does not reflect that a separate
fine was assessed, and there is no indication that any of the administrative fees
represented a fine.

      With few exceptions not applicable here, a trial court must orally pronounce
the “sentence” in the defendant’s presence. See Tex. Code Crim. Proc. art. 42.13,
§ 1(a). The sentence is “that part of the judgment, or order revoking a suspension
of the imposition of a sentence, that orders that the punishment be carried into
execution in the manner prescribed by law.” Id. art. 42.02. The sentence includes
fines, which are punitive in nature, but not court costs. See Armstrong v. State, 340
S.W.3d 759, 767 (Tex. Crim. App. 2011); Weir v. State, 278 S.W.3d 364, 366
(Tex. Crim. App. 2009).

      In Armstrong, the Court of Criminal Appeals stated that court costs “need
neither be orally pronounced nor incorporated by reference in the judgment”
because they are compensatory rather than punitive. See Armstrong, 340 S.W.3d at
766–67. The administrative fees assessed in this case are likewise compensatory
because they consist entirely of court costs and other fees that are non-punitive in
nature. Following Armstrong, we conclude that the administrative fees did not need
to be orally pronounced because they are not punitive or part of appellant’s
sentence. Therefore, the trial court did not err by assessing those fees after the oral
pronouncement.



                                          10
                                 CONCLUSION

      The judgment of the trial court is affirmed.



                                        /s/ Tracy Christopher
                                            Justice

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         11